Citation Nr: 0726028	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-28 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a generalized 
anxiety disorder and passive-dependent personality, to 
include major depressive disorder and recurring episodes 
(claimed as a stress disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 23, 1967 to 
October 25, 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  The 
claims file is under the jurisdiction of the Louisville, 
Kentucky Regional Office.  In March 2007, a video conference 
hearing was held before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Prior to determining whether sufficient evidence has been 
received to reopen this claim, it is clear additional 
evidentiary development must be completed.

When the veteran underwent VA examination in 1994 in 
conjunction with his original compensation claim, he reported 
receipt of disability benefits from the Social Security 
Administration (SSA).  Although it is not clear whether that 
claim was based on psychiatric disability, VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by an administrative law judge, and 
give the evidence appropriate consideration and weight.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

The veteran has also reported receiving psychiatric treatment 
by a Dr. Smith in London, Kentucky, since the 1970s or 1980s.  
Although he states that physician has retired, he testified 
the medical practice is still active, and he is not sure 
whether his records are there.  Attempts should be made to 
obtain them.

Finally, the veteran also testified as to recent 
hospitalization at a VA medical facility.  The most recent VA 
records in the file are dated in 2003.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Requests for VA medical records must be 
made since the evidence is not currently complete.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Lexington 
for all treatment and hospitalization 
from 2003 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from the private 
practice formally associated with Dr. 
Smith in London, Kentucky, for all 
psychiatric treatment.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

4.  Then, the RO should review the 
evidence obtained pursuant to the above 
instructions and determine whether any 
actions are needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The RO should then 
readjudicate the claim.  If such action 
does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


